Parker, C. J.
(dissenting) — I am unable to concur in the views of my brethren expressed in the f oregoing majority opinion. I concede that the loading platform and the incline leading up to it were at and a part of the warehouse company’s plant, because in the use and under the control of that company; but I cannot bring myself to the view that the railway company’s track on which respondent was standing at the time he was injured by the act of its employees was either at or a part of the warehouse company’s plant within the meaning of the statute invoked by counsel for the railway company. Bespondent, it seems to me, was at a place away from the warehouse company’s plant when injured, in the sense that he was then on ground under the control of the railway company, to wit, on its track. To my mind it is of no consequence that the railway company’s track happened to be so situated that, when respondent was standing thereon, he was very close to the physical property of the plant *562of his employer, the warehouse company. The great outstanding fact in this case is that respondent was injured by the act of the railway company’s employees while on its own track (whether negligently or not need not be considered, in view of the majority opinion). This is a case peculiarly calling for a liberal construction of the statute favorable to respondent’s right of election.